internal_revenue_service index nos department of the treasury washington dc person to contact telephone number refer reply to date cc ebeo - plr-106625-98 sep xx y plan trust x trust y dear this is in response to your request for a ruling dated date concerning a nonqualified_deferred_compensation agreement the plan established by x and adopted by y and a_trust trust y established by y x established the plan to provide supplemental retirement benefits for a select group of management and highly compensated employees of x and its affiliates the participants and to restore certain retirement benéfits under the qualified_retirement_plan established under sec_401 the qualified_plan on behalf of the participants that were decreased due to i four types of contributions may be made to the plan the maximum elective_deferral permitted under the maximum elective a participant who elects to contribute to the qualified_plan the lesser_of sec_402 contribution permitted under the terms of the qualified_plan may irrevocably elect to defer to the plan up to fifteen percent of his regular salary and cash bonuses including bonuses earned during such year but payable during the following year - amount of the deferral under the plan is reduced by the of the code or first ii the participant's elective_deferrals under the qualified_plan for such year be made by x or any participating affiliate second the plan requires a matching_contribution to third the plan affiliate on the last day of such calendar_quarter fourth a participant may elect to defer up to of his regular salary payable during the year and up to of his cash bonuses earned during such year including bonuses which are payable during the following year the plan provides for the payment of benefits upon termination of services distributions in the event of an unforeseeable_emergency the plan also provides for no benefits payable under the plan to any person are subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance or charge and any attempt to anticipate alienate sell transfer assign pledge encumber charge or otherwise dispose_of the benefits will be void x established trust x y established an identical trust trust y in order to assist in the payment of its obligations to the participants under the plan trust y conforms to the model trust contained in revproc_92_64 including the order does not contain any language that is inconsistent with or conflicts with the language of the model trust agreement other participating affiliate will upon becoming a participating affiliate establish a separate trust identical to trust xx to assist in the payment of benefits under the plan by the participating affiliate any under the plan and trust y or beneficiary in the trust estate shall be no greater than the interest of any general unsecured creditor of yy the interest of a participant sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 e of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_401 a provides in pertinent part that a cash_or_deferred_arrangement of any employer shall not be treated as a qualified_cash_or_deferred_arrangement any other benefit is conditioned directly or indirectly on the employee electing to have the employer make or not make contributions under the arrangement in lieu of receiving cash shall not apply to any matching_contribution as defined in sec_401 made by reason of such an election a rule similar to the rule_of sec_401 a the preceding sentence is found in section k -1 e i of the regulations sec_1 that participation in a nonqualified_deferred_compensation_plan k -1 e iv of the regulations provides contributions however deferred_compensation that is dependent on an employee's having made the maximum elective_deferrals under sec_402 of the code or the maximum elective_deferrals permitted under a cash_or_deferred_arrangement that is qualified under sec_401 is not treated as contingent sec_402 of the code provides that contributions made by an employer to an employees' trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 b -1 a contributions to a nonexempt employees' trust are included as compensation in an employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 of the regulations provides that employer section sec_451 of the code provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which the taxpayer receives it unless under the method_of_accounting used in computing taxable_income such sec_1_451-2 of the regulations provides that income is constructively received in the taxable_year during which it is credited to the taxpayer's account or set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions under the economic_benefit_doctrine an employee has sproull v commissioner t c currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit curiam f 2d sec_541 c b a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors aff'd per 6th cir revrul_60_31 situation an employee does not receive income as in revrul_72_25 c b and revrul_68_99 various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements situation 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting rul 1969_2_cb_106 and revrul_69_649 c b see also rev rev_rul under the terms of trust y assets will be placed in trust however the trustee has the obligation to hold to be used to provide deferred_compensation benefits to the participants the trust assets and income for the benefit of y's general creditors in the event of y's insolvency provides that a participant receives no beneficial_ownership in or preferred claim on the trust assets therefore although the assets are held in trust in the event of y's insolvency they are fully within reach of y's general creditors as are any other assets of y the trust further sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the deferral of compensation regardless of the code section under which the amount might otherwise be deductible sec_404 of the code and sec_1 the regulations and provided that they otherwise meet the requirements for deductibility amounts of contributions or a -12 b of pursuant to sec_301_7701-4 a of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor or in the provided i that creation of trust y does not cause the plan to be other than unfunded for purposes of title i of the enforceable by such creditors under federal and state law and the plan and trust y are amended as proposed in your letter iii trust y will be classified as a_trust within the meaning of sec_301_7701-4 of the procedure and administration regulations because the principal and income of trust y may be applied in discharge of legal obligations of y treated as the owner of the entire trust under sec_677 of the y shall be accordingly there shall be included in computing the code taxable_income and credits of y all items of income deductions and credits against tax of trust y sec_671 neither the adoption of the plan by y the contribution of assets by y to trust y of earnings on the trust assets will result in a transfer of property for purposes of sec_83 e any amounts in the gross incomes of the participants or beneficiaries under the cash_receipts_and_disbursements_method of accounting of the code or sec_1 of the regulations and will not result in the inclusion of the creation of trust nor the crediting under the economic benefit and constructive_receipt_doctrine sec_3 neither the adoption of the plan by y the creation of trust y the contribution of assets by y to trust y nor the crediting of earnings on the trust assets will constitute a contribution to a nonexempt employees' trust under sec_402 of the code and will not result in the inclusion of any amounts in the gross incomes of the participants or beneficiaries under the cash_receipts_and_disbursements_method of accounting of sec_61 and sec_451 of the code neither the adoption of or the creation of liabilities under the plan the creation of trust y the contribution of assets by y to trust y nor the crediting of earnings on trust assets will create taxable_income for the participants or their beneficiaries under the cash_receipts_and_disbursements_method of accounting benefits payable under the plan will be includible as compensation in the gross_income of the participants or their beneficiaries under the cash_receipts_and_disbursements_method of accounting only in the taxable_year or years in which such amounts are actually distributed or otherwise made available whichever is earlier of the code for the amounts paid or made available under the plan in the taxable_year in which such amounts are includible in the gross_income of the participants or their beneficiaries provided such amounts otherwise meet the requirements for deductibility however sec_280g of the code may limit the amount that may be deducted y is entitled to a deduction pursuant to sec_404 a the terms of the plan require a potential participant to contribute the maximum amount permissible under the qualified_plan prior to commencing his or her elective_deferrals under the plan is concluded that elective_deferrals into the plan fall under the exception enunciated in sec_1_401_k_-1 iv of the regulations is further concluded that such contributions are not treated as contingent within the meaning of sec_401 a it it of the code ruling sec_2 and that relate to the trust are based on the assumption that prior deferrals under the plan did not result in constructive receipt of income or economic benefit opinion is expressed as to whether such deferrals were actually or constructively received in the prior years no this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code amended this ruling may not remain in effect moreover if the plans or trust are substantially except as specifically ruled on sincerely yours cl adr robert d patchell assistant chief branch one office of the associate enclosure copy for sec_6110 purposes chief_counsel employee_benefits and exempt_organizations
